Citation Nr: 1213977	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-36 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable evaluation for right ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for his right ankle disability.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2012; a transcript of that hearing is associated with the claims file.

The Board has taken jurisdiction of the issue of entitlement to TDIU on appeal in accordance with the United States Court of Appeals for Veterans Claims (Court)'s holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increase.

The issues of entitlement to a temporary total evaluation for convalescence following surgery and service connection for right leg and lumbar spine disorders, to include as secondary to service-connected right ankle, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On appeal, particularly during his hearing in February 2012, the Veteran has stated that his right ankle has worsened since his last VA examination in April 2007.  Specifically, he testified that he had a surgery on his right ankle in 2008 at VA, and that following that surgery he has necessitated wearing orthopedic shoes and required use of a cane for ambulation.  The Board construes these statements to be objective evidence of potential worsening of the Veteran's right ankle disorder; thus, the Board finds that a remand is necessary at this time in order to afford the Veteran a new VA examination which assesses the current nature and severity of his right ankle disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Veteran also stated that he was in receipt of Social Security disability benefits; the Board finds that those records may be potentially relevant in this case.  Therefore, attempts to obtain those records should be made on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Finally, as noted above, he stated that he had surgery in 2008 at VA; however, it does not appear that those documents are of record.  Moreover, the Veteran has stated that he has sought treatment for his right ankle at VA through both the McClellan and Mather Air Force Base Hospitals.  Thus, on remand, ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the McClellan and Mather Air Force Base Hospitals and Sacramento VA Medical Center, and any other VA medical facility that may have treated the Veteran since January 2008, to include any surgical records pertaining to the Veteran's right ankle, and associate those documents with the claims file.

2.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of his right ankle disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, ankylosis of the ankle or subastragalar or tarsal joints, and any other symptomatology associated with the Veteran's right ankle disability.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  

Additionally, the examiner should comment on whether there is malunion of his os calcis or astragalus or whether he has had an astragalectomy of the right ankle.  

The examiner should finally comment on whether the symptomatology associated with his right ankle disability is marked or moderate in nature.

Also following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right ankle disability is sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  The examiner should specifically discuss the Veteran's statements regarding his occupational functioning in the February 2012 hearing transcript.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right ankle disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



